Case 1:19-cr-00165-LJO-SKO Document1 Filed 07/11/19 Page 1of5

AO 91 (Rev. 11/11) Criminal Complaint

UNITED STATES DISTRICT COURT §

 

  

 

 

 

 

for the é
Eastern District of California i JUL 11 2019
United States of America ) CLERK
,U$. DISTRIC "
V. Case No EASTERN DISTRICT OF CALA
. Lo . 3 ,
Valentin Chiquito MARTINEZ J + 19 MIO Ott amgngs,
)
)
)
Defendant(s)
CRIMINAL COMPLAINT
I, the complainant in this case, state that the following is true to the best of my knowledge and belief.
On or about the date(s) of May 30, 2019 in the county of Fresno in the
Eastern District of California , the defendant(s) violated:
Code Section Offense Description
18 U.S.C § 922(g)(1) Possession of a Firearm by a Convicted Felon

Penalties: 10-year maximum term of imprisonment; fine of up to $250,000; up
to 3 years of supervised release; $100 special assessment

This criminal complaint is based on these facts:

See Attached Affidavit of HSI Special Agent Jackie Lovato, which is incorporated herein by reference.

Continued on the attached sheet.
oe Complainant ’s signature

Jackie Lovato, HSI Special Agent

Printed name and title

 

Sworn to before me and signed in my presence.

Date 4 Ak lol. K Oeste

Judge's signature

City and state: ‘Fresno, California Sheila K. Oberto, U.S. Magistrate Judge

Printed name and title

 

 
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

Case 1:19-cr-00165-LJO-SKO Document1 Filed 07/11/19 Page 2 of 5

IN THE UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF CALIFORNIA
UNITED STATES OF AMERICA, ‘| CASE NO.
Plaintiff, AFFIDAVIT OF HSI SA JACKIE LOVATO
V.

Valentin Chiquito MARTINEZ,

Defendants.

 

 

 

 

I, Jackie Lovato, being duly sworn, hereby depose and state as follows:

1. Tam a Special Agent with the Department of Homeland Security, United States Homeland
Security Investigations (HSI), presently assigned to the Office of the Assistant Special Agent in Charge,
Fresno, California (HSI/Fresno). I have been employed as an HSI Special Agent since 2018. As part of
my daily duties as an HSI SA, I investigate offenses in violation of Title 18 U.S.C. § 922. As such, I
conduct investigations of criminal violations relating to the unlawful possession of firearms by a
prohibited person, in violation of Title 18 U.S.C. §§ 922(g). I have received training in the area of federal
firearm statutes. I am a graduate of the Federal Law Enforcement Training Center’s Criminal Investigator
Training Program and the United States Homeland Security Investigations Special Agent Training

Program.

2. This affidavit is made in support of a criminal complaint for Valentin Chiquito
MARTINEZ for violating the following federal statute:

a. Title 18 U.S.C. § 922(g)(1) which makes it a crime for any person who has been

convicted in any court of, a crime punishable by imprisonment for a term exceeding

one year to possess a firearm that traveled in and affected interstate and foreign

commerce.

AFFIDAVIT

 
 

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27

28

 

 

Case 1:19-cr-00165-LJO-SKO Document1 Filed 07/11/19 Page 3 of 5

3. The information contained in this affidavit is based upon my personal observations and
training and, where noted, information related to me by other law enforcement officers and/or agents.
Because this affidavit is written solely for the purpose of establishing probable cause for issuance of a
criminal complaint, not all results of this investigation have been included herein.

4, HSI/Fresno, has conducted a federal firearm investigation of the subject, Valentin Chiquito
MARTINEZ (hereinafter referred to as “MARTINEZ”). As stated further in this Affidavit, evidence has

been obtained revealing that MARTINEZ, a convicted felon, unlawfully possessed a .45 caliber Glock 30

handgun.
5. According to reports from the Fresno County Sheriffs Office (hereinafter referred to as
“FCSO”), on May 30, 2019, while on patrol in the Fresno, California area, FCSO Detective Sosin

conducted a traffic stop on a vehicle driven by Priscilla DELGADO, for violating California Vehicle Code
VC 22450(a) — Failure to stop at a stop sign. DELGADO was questioned and identified as having a
suspended license. FCSO Detective Sosin requested consent to search DELGADO’s vehicle and consent
was granted by DELGADO. During the traffic stop, MARTINEZ was encountered as a back-seat
passenger of the vehicle. MARTINEZ exited the vehicle prior to the search. After all the occupants had
exited the car, FCSO Detective Yang began to search it. In the backseat-passenger area of the car,
Detective Yang saw an open, red tool bag. The handle of a firearm was poking out of the bag in plain
view. Detective Yang notified FCSO detectives that a handgun with ammunition was in the vehicle.
MARTINEZ immediately stated to the FCSO detectives, “Everything in the backseat is mine.”

6. Shortly thereafter, FCSO Yang continued to search the vehicle and retrieved a Glock 30,
.45 caliber handgun in a red “Bridgestone” tool bag located next to where MARTINEZ was seated in the
back seat. Various rounds of ammunition were also found in the red tool bag including a loaded Glock
.45 caliber magazine containing seven (7) rounds. MARTINEZ was asked if he had any other contraband

on him and admitted to having “dope” in his possession. FCSO Detective Sosin retrieved a “zip-loc’” style

AFFIDAVIT

 
 

11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

 

Case 1:19-cr-00165-LJO-SKO Document1 Filed 07/11/19 Page 4of5

bag from MARTINEZ’s person and three individual bags containing a white crystal-like substance were
inside.

7. During the post-Miranda interview, conducted by FCSO Detective Sosin, in summary,
MARTINEZ stated that the firearm was for his protection. MARTINEZ admitted to FCSO detectives the
Glock handgun, methamphetamine and contents of the bag all belonged to him.

8. Subsequently, MARTINEZ was arrested for violations of the State of California Penal
Code (PC) 29800(a) (1), Possession of Firearm by Felon or narcotic Drug User, PC 25850(a), Loaded
Firearm in Public (Person or Vehicle), PC 30305(a)(1), Person Prohibited from a Firearm shall not Possess
Ammunition. MARTINEZ was also arrested for violating various California Health and Safety Codes
including 11370.1(a) Possession of a Controlled Substance while Armed with Loaded Firearm.

9. The .45 caliber Glock 30 handgun, Glock magazine, and seven (7) rounds of .45 caliber
ammunition were transported and booked into Fresno Sheriff's Office evidence.

10. On June 7, 2019, Bureau of Alcohol, Tobacco, Firearms and Explosives (ATF) Special
Agent Eric Anderson, who has specialized training in the manufacture, origin, and identification of
firearms and ammunition, was contacted. SA Anderson told me the Glock 30 handgun listed in the
aforementioned report and seized from MARTINEZ, was not manufactured in the State of California, and
therefore, traveled in and affected interstate commerce. SA Anderson made this determination by viewing
a photograph that was attached to the FCSO report and not by viewing the actual items of evidence.

11. I reviewed Fresno County Superior Court records and criminal history related to
MARTINEZ, and found that MARTINEZ has suffered the following prior felony conviction punishable
by more than a year imprisonment:

a. January 14, 2013, felony conviction for violation of the State of California Penal Code
10851(A) — Take Vehicle without Owners Consent/ Vehicle Theft, sentenced two (2) years in local prison;

(Fresno County Case #F 12300278 and F11300201 concurrent sentence).

AFFIDAVIT

 
 

 

11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

Case 1:19-cr-00165-LJO-SKO Document1 Filed 07/11/19 Page 5 of 5

12. : I have reviewed the court paperwork related to MARTINEZ’s January 14 felony
conviction. Specifically, I reviewed the Felony Advisement, Waiver of Rights, and Plea Form.
MARTINEZ initialed the form, acknowledging the 4-year maximum possible sentence for his conviction.

13. On the basis of the aforementioned facts and circumstances described in this Affidavit, it
is my belief that there is probable cause to believe that the subject, MARTINEZ, is in violation of Title

18 U.S.C. §§ 922(g)(1) - Felon in Possession of a Firearm.

I declare under penalty of perjury under the laws of the United States that the foregoing is true and

correct.

 
    

 

e LoVato,/Special Agent
. Homeland Security Investigations
“5. Department of Homeland Security

Sworn to before me, and subscribed in my presence,

This "|| th day of July, 2019.

Abbe K OhatS

Hon. Sheila K. Oberto
United States Magistrate Judge

Reviewed as to form:

/s/ Justin J. Gilio
JUSTIN J. GILIO
Assistant U.S. Attorney

AFFIDAVIT

 

 
